BLD-204                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-3744
                                      ___________

                          JOHN TEDESCO; TINA TEDESCO

                                             v.

MONROE COUNTY; MICHAEL MANCUSO, ASSISTANT DISTRICT ATTORNEY;
        KELLY LOMBARDO, ASSISTANT DISTRICT ATTORNEY

                                   John Tedesco,
                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 3-17-cv-01282)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    May 10, 2018
             Before: RESTREPO, BIBAS, and NYGAARD, Circuit Judges

                                  (Filed: May 18, 2018)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant John Tedesco1 appeals the District Court’s order dismissing his

complaint. For the reasons set forth below, we will summarily affirm the District Court’s

judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 2013, Tedesco was charged with third-degree murder, neglect of a care-

dependent person, and several other offenses for his role in the death of an elderly,

disabled woman. Among the other charges was “criminal conspiracy,” which was

charged in the criminal complaint as follows:

       The District Attorney of Monroe County by this information charges that on
       or about January 1, 2009, through August 19, 2011, [John Tedesco] along
       with his wife, Tina Tedesco, did agree to keep the victim, Barbara Rabins, a
       depend[e]nt care person, in a place of seclusion or isolation and subjected the
       said victim to the prolonged denial of adequate food, hydration, care and
       concern, all despite being under a legal obligation to care for the victim. The
       victim died as a result. During the period of their control over the victim,
       [John] and Tina Tedesco stole approximately $110,000.00 of the victim’s
       finances.

D.C. dkt. #1-1 at 38.

       Tedesco interprets this count to charge only conspiracy to commit neglect of a

care-dependent person. At trial, however, he says that the jury was asked to return a

verdict on both conspiracy to commit third-degree murder and conspiracy to commit




1
 Tedesco seeks also to litigate this appeal on behalf of his wife, Tina Tedesco, but it is
well settled that an individual proceeding pro se may not represent third parties in federal
court. See Lazaridis v. Wehmer, 591 F.3d 666, 672 (3d Cir. 2010) (per curiam); Osei-
Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883 (3d Cir. 1991). We will therefore treat
John Tedesco as the sole appellant.

                                             2
neglect of a care-dependent person; the jury found Tedesco guilty of both conspiracy

offenses (as well as the related substantive offenses).2

       Tedesco filed this action under 42 U.S.C. § 1983, alleging that the prosecutors

committed misconduct by “amending” the criminal information to charge him with this

additional conspiracy count and violated his rights under the Double Jeopardy Clause by

converting a single count of conspiracy into multiple charges. He sought to be released

from prison and to be awarded money damages for his “illegal incarceration.” The

District Court dismissed the complaint. Tedesco filed a motion for reconsideration under

Fed. R. Civ. P. 59(e), which the District Court denied. Tedesco then filed a timely notice

of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the dismissal order, see Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000), and

review the denial of a motion for reconsideration for abuse of discretion, see Max’s

Seafood Cafe ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

       We agree with the District Court’s analysis of this case. Tedesco’s claims,

without exception, present frontal attacks on his still-valid state conviction—indeed, he

explicitly asks to have his conviction and sentence set aside. He must assert these claims

via a petition under 28 U.S.C. § 2254, not in a § 1983 complaint. See Heck v.


2
 The Superior Court affirmed Tedesco’s criminal judgment, and explicitly rejected his
challenge to the criminal information. See Commonwealth v. Tedesco, No. 787 EDA
2016, 2017 WL 568538, at *2 (Pa. Super. Ct. Feb. 13, 2017). The Pennsylvania Supreme
Court denied permission for allowance of appeal, see Commonwealth v. Tedesco, 170
A.3d 1060 (Pa. 2017), and the United States Supreme Court denied certiorari, see
Tedesco v. Pennsylvania, No. 17-7956, 2018 WL 1994834, at *1 (U.S. Apr. 30, 2018).

                                              3
Humphrey, 512 U.S. 477, 486-87 (1994); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

As the Supreme Court has explained, “a state prisoner's § 1983 action is barred (absent

prior invalidation)—no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner’s suit . . .—if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544

U.S. 74, 81–82 (2005). Tedesco’s claims challenging the validity of his conspiracy-to-

commit-third-degree-murder conviction are therefore barred under this rule.3

       Moreover, in his Rule 59(e) motion, Tedesco did not identify any error of fact or

law in the District Court’s dismissal order, and the Court therefore did not err in denying

that motion. See generally Max’s Seafood Cafe ex rel. Lou–Ann, 176 F.3d at 677.

       Accordingly, we will summarily affirm the District Court’s judgment.




3
 Further, because Tedesco’s proposed amended complaint merely reasserted these same
barred claims, we are satisfied that the District Court did not err when it did not give
Johnson leave to amend. See generally Grayson v. Mayview State Hosp., 293 F.3d 103,
114 (3d Cir. 2002).

                                              4